EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. X. Christina Huang, Reg. # 66,990 on 01/05/2022.


This listing of claims will replace all prior versions of claims:
1. – 12.   (Cancelled)
13.	(Currently amended)  A computer-implemented system for scaling up an instance group of a computing platform, the system comprising:
one or more processors; and 
a memory storing instructions, the instructions, when executed by the one or more processors, causing the system to perform:
receiving a request to schedule one or more schedulable pods on instances associated with an instance group of a computing platform, the one or more schedulable pods configured to run on the instances;
determining a first sum equal to demanded resources to be used by the one or more schedulable pods plus scheduled resources used by the instance group, wherein the demanded resources comprise resources required 
determining a number of new instances associated with the instance group based at least in part on the first sum;
evaluating an average utilization percentage of the instance group to determine whether to scale up a number of instances for the instance group, wherein the average utilization percentage is equal to the first sum divided by a second sum equal to allocatable resources of the instance group plus allocatable resources of the new instances; and
in response to the average utilization percentage being larger than a predetermined scale-up threshold, increasing a desired instance number associated with the instance group by the determined number of new instances.
14.	(Original)  The system of claim 13 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:
in response to the desired instance number exceeding a predetermined maximum instance number associated with the instance group, changing the desired instance number to the predetermined maximum instance number.
15.	(Cancelled)  

17.	(Withdrawn)  A computer-implemented system for scaling down an instance group of a computing platform, the system comprising:
one or more processors; and 
a memory storing instructions, the instructions, when executed by the one or more processors, causing the system to perform:
determining whether a utilization percentage of an instance associated with the instance group is smaller than a predetermined scale-down threshold; and
in response to determining that the utilization percentage of the instance is smaller than the predetermined scale-down threshold:
waiting for each running pod associated with the instance to run to completion;
in response to each running pod associated with the instance running to completion, detaching the instance from the instance group; and
in response to detaching the instance from the instance group, decreasing by one a desired instance number associated with the instance group.

in response to determining that the utilization percentage of the instance is smaller than the predetermined scale-down threshold, identifying the instance as unschedulable to prevent pods being scheduled on the instance.
19.	(Withdrawn)  The system of claim 17 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:
in response to detaching the instance from the instance group, identifying the detached instance as eligible for termination.
20.	(Withdrawn)  The system of claim 17 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:
in response to detaching the instance from the instance group, terminating the detached instance.
21.	(Previously Presented)  The system of claim 13 wherein the determining a number of new instances associated with the instance group includes bin packing the one or more schedulable pods into the instances associated with the instance group.
22.	(Previously Presented)  The system of claim 21 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:

23.	(Previously Presented)  The system of claim 21 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:
in response to being able to schedule the one or more schedulable pods on unschedulable instances associated with the instance group by bin packing the one or more schedulable pods into the unschedulable instances, not increasing the number of new instances.
24.	(Previously Presented)  The system of claim 23 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:
in response to being able to schedule the one or more schedulable pods on the unschedulable instances, preferably scheduling the one or more schedulable pods on younger instances of the unschedulable instances.
25.	(Previously Presented)  The system of claim 24 wherein a first instance is younger than a second instance if a runtime of the first instance is shorter than a runtime of the second instance.
26.	(Previously Presented)  The system of claim 13 wherein the increasing a desired instance number associated with the instance group by the determined number of new instances includes increasing the desired instance number in response to a 
27.	(Withdrawn)  The system of claim 17 wherein the utilization percentage of the instance is equal to scheduled resources of the instance divided by allocatable resources of the instance.
28.	(Withdrawn)  The system of claim 17 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:
waiting for a cool-down timer to expire prior to evaluating the instance group for scaling down.
29.	(Withdrawn)  The system of claim 28 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:
evaluating instance groups of the computing platform in parallel and asynchronously for scaling down.
30.	(Withdrawn)  The system of claim 28 wherein scaling down of the instance group includes decreasing by one the desired instance number associated with the instance group.
31.	(Withdrawn)  The system of claim 17 wherein the memory stores the instructions, the instructions, when executed by the one or more processors, causing the system to further perform:

32.	(Withdrawn)  The system of claim 28 wherein the evaluating the instance group for scaling down includes determining whether each instance associated with the instance group is identified as eligible for termination. 

 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BING ZHAO/
Primary Examiner, Art Unit 2198